Citation Nr: 0703206	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  03-05 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for chronic paranoid 
schizophrenia.  

3.  Entitlement to service connection for chronic paranoid 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The veteran appeared and testified at a videoconference 
hearing before the undersigned Veterans Law Judge in November 
2006.  

In the January 2001 claim on appeal, the veteran's 
representative indicated that the veteran was filing a claim 
for compensation, and the veteran requested that his claim 
"be amended" to include PTSD, implying that the claim was 
also for service connection for non-PTSD psychiatric 
disability.  It appears the veteran in January 2001 was 
claiming both reopening of a claim for service connection for 
paranoid schizophrenia (previously referred to and denied as 
a "nervous disorder"), as well as claiming service 
connection for PTSD.  A March 2001 letter from the RO appears 
to recognize both issues in its advisement to the veteran 
that VA was working on his claim for "reopened 
compensation" that included a claim for service connection 
for PTSD.  

In the December 2001 rating decision on appeal, the RO denied 
service connection for PTSD, but did not address the claim to 
reopen service connection for schizophrenia.  In February 
2002, the veteran entered a notice of disagreement with the 
December 2001 rating decision.  

In a March 2003 statement of the case, the RO explicitly 
adjudicated the issue of service connection for PTSD.  In 
addition, in the reasons and bases portion of the statement 
of the case, the RO also essentially adjudicated a claim for 
service connection for (non-PTSD) psychiatric disorder 
(chronic paranoid schizophrenia), albeit without any 
discussion regarding reopening of such a claim.  In the 
reasons and bases of the March 2003 statement of the case, 
the RO discussed the VA examiner's medical opinion that the 
veteran's diagnosed mental illness (chronic paranoid type 
schizophrenia), and the RO entered its conclusion that 
service connection had not been established for any 
psychiatric condition.  See Mayfield v. Nicholson, No. 02-
1077 (Fed. Cir. 2007) (Mayfield III) (a Statement of the Case 
or Supplemental Statement of the Case subsequent to the 
provision by VA of adequate notice constituted a 
readjudication decision).  

In a substantive appeal on a VA Form 9 that was received in 
March 2003, the veteran appealed all the issues in the 
statement of the case.  By doing so, the issues to which the 
veteran has perfected an appeal are both service connection 
for PTSD and the reopening of service connection for chronic 
paranoid schizophrenia.  

The Board notes that, on March 12, 2003, the veteran wrote 
that he wanted to amend his claim to include service 
connection for chronic paranoid schizophrenia, which he 
contended was related to service in Vietnam; however, because 
the veteran had already raised such a claim to reopen 
(January 2001), and because the RO had already adjudicated 
such a claim on the merits (March 2003), and the veteran had 
also perfected an appeal on this issue, he did not need to 
file a new claim to reopen in March 2003.  It follows that, 
although in a June 2003 rating decision the RO denied 
reopening the claim of service connection for chronic 
paranoid schizophrenia, finding that the additional evidence 
was not new and material, the veteran did not need to enter a 
notice of disagreement with this rating decision because, 
subsequent to the March 2003 substantive appeal, an appeal on 
this issue had already been perfected (March 2003 VA Form 9).  

Consistent with this procedural analysis of this case, the 
veteran's representative contends in the August 2006 brief 
that, even though the veteran's claim was for service 
connection for PTSD, with the application of all potentially 
applicable laws and regulations, a claim for service 
connection for schizophrenia should be granted.  The 
veteran's representative, likewise, argued at the November 
2006 videoconference hearing before the undersigned Veterans 
Law Judge that the veteran's claim should be considered as a 
claim for service connection for schizophrenia (not just a 
claim for non-service-connected pension), requested the 
issue(s) to be recharacterized to reflect both a claim for 
service connection for PTSD and for non-PTSD acquired 
psychiatric disorder, and requested the Board to grant 
service connection for schizophrenia.


FINDINGS OF FACT

1.  The competent medical evidence demonstrates that the 
veteran does not have a currently diagnosed disability of 
PTSD. 

2.  The veteran's request to reopen a claim for of service 
connection for chronic paranoid schizophrenia was denied in a 
March 1981 rating decision; the veteran was notified of that 
decision on March 26, 1981, but did not enter a notice of 
disagreement with that decision within one year of issuance 
of notice. 

3.  The evidence associated with the claims file subsequent 
to the March 1981 rating decision which is new and, by itself 
or in connection with evidence previously assembled, is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for chronic paranoid schizophrenia.

4.  The evidence of record is at least in relative equipoise 
on the question of whether the veteran's currently diagnosed 
chronic paranoid schizophrenia is related to his active duty 
service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2006).

2.  The March 1981 rating decision to deny reopening of a 
claim for service connection for a chronic paranoid 
schizophrenia is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 20.302, 20.1103 (2006).

3.  The additional evidence associated with the file since 
the RO's March 1981 denial of reopening of the claim is new 
and material, and the claim for service connection for 
chronic paranoid schizophrenia is reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156(a) (2001).

4.  Resolving all reasonable doubt in the veteran's favor, 
chronic paranoid schizophrenia was incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
March 2001 and May 2003 satisfied VA's duty to notify under 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as the letters 
informed the veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and 
what evidence he should provide, and informed the veteran 
that it was his responsibility to make sure that VA received 
all requested records that are not in the possession of a 
Federal department or agency necessary to support the claims.  
A March 2001 letter from the RO advised the veteran VA was 
working on his claim for reopened compensation, including a 
claim for service connection for PTSD.  The March 2001 letter 
specifically advised the veteran that there must be evidence 
of current disability; that current disability could be shown 
by medical evidence; VA would obtain any medical records the 
veteran told VA about; VA would schedule an examination if 
necessary; and the veteran could submit his own evidence of 
current psychiatric disability. 

A May 2003 letter from the RO advised the veteran VA was 
working on his claim to reopen service connection for chronic 
paranoid schizophrenia.  The May 2003 letter advised the 
veteran of the basis of the previous denial of claim for 
service connection (not incurred in service, or shown within 
one year after service); of the information and evidence 
required to reopen a claim for service connection for 
schizophrenia; and of the information and evidence required 
to substantiate a claim for service connection; and advised 
the veteran that medical evidence was needed to relate 
currently diagnosed psychiatric disorder to an injury, 
disease, or event in service (the element that was found 
insufficient in a previous denial); and that evidence of 
continuous post-service treatment for schizophrenia would aid 
in substantiating the claim (because such evidence tends to 
relate the current psychiatric disorder to service). 

Because the full benefits sought on appeal are being granted 
by this Board decision on the issue of reopening/service 
connection for paranoid schizophrenia, no further notice or 
assistance to the appellant is required.  To the extent that 
there may be any deficiency of notice or assistance, there is 
no prejudice to the appellant in proceeding with these issues 
because of the favorable nature of the Board's decision.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

After a review of all the lay and medical evidence in this 
case, whether or not specifically identified by this 
decision, the Board finds that the medical evidence of record 
demonstrates that the veteran does not currently have a 
diagnosed disability of PTSD.  The veteran was afforded a VA 
psychiatric examination in November 2002, which resulted in 
the examiner's medical conclusion that the veteran did not 
have PTSD.  All the veteran's psychiatric symptoms have been 
related by the multiple reports of treatment, 
hospitalization, and examination to the long-standing 
diagnosis of chronic paranoid schizophrenia.  The competent 
medical evidence of record shows that the veteran's 
psychiatric symptoms have been diagnosed since the 1970s as a 
psychotic disorder, and specifically the diagnoses have 
included paranoid schizophrenia.  

Regardless of the theory of entitlement, the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110; see also 
Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability.  The Court has held 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists). 

The medical evidence of record demonstrates that the 
veteran's current psychiatric diagnosis is chronic paranoid 
schizophrenia, for which service connection has been granted 
by this Board decision, and to which all the veteran's 
psychiatric symptomatology has been related by the competent 
medical evidence.  The medical evidence does not show that 
the symptoms reported have resulted in a diagnosis of PTSD.  
In the absence of competent medical evidence of a diagnosis 
of PTSD, service connection cannot be granted.  Because a 
preponderance of the evidence is against the claim for 
service connection for PTSD, the doctrine of reasonable doubt 
is not applicable and the appeal as to this issue must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Reopening of Service Connection for Paranoid Schizophrenia

The veteran contends that his chronic paranoid schizophrenia 
is related to his active duty service in Vietnam.  Through 
his representative, the veteran contends that the weight of 
the competent medical evidence favors the veteran's claim for 
service connection for paranoid schizophrenia.  The 
representative specifically contends that, based on a VA 
psychologist's November/December 2002 opinion relating the 
veteran's schizophrenia to service, service connection for 
schizophrenia should be granted.  At the November 2006 
videoconference hearing before the undersigned Veterans Law 
Judge, the veteran's representative requested that the 
issue(s) be recharacterized to reflect both a claim for 
service connection for PTSD and for non-PTSD acquired 
psychiatric disorder (paranoid schizophrenia), and, because 
of the favorable VA psychological opinion, the representative 
requested the Board to grant service connection for 
schizophrenia.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, certain chronic diseases, including psychoses, 
may be presumed to have been incurred during service if 
manifest to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309.  The nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection was manifest to a compensable degree 
within the prescribed period.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In this case, the veteran had active duty service from April 
1967 to April 1969, including service in the Republic of 
Vietnam.  The Board notes by way of history that the RO first 
denied service connection for a psychiatric disorder in a 
March 1978 rating decision.  The veteran's previous 
applications for compensation or pension beginning in June 
1977, and again in December 1977, were interpreted by the RO 
as a claim for pension.  

In a letter dated in January 1978, and in a rating decision 
dated in March 1978, the RO recognized the veteran's claim as 
a claim for service connection, and denied a claim for 
service connection for a "nervous condition" diagnosed as 
paranoid type schizophrenia.  The RO notified the veteran of 
this decision by letter issued on April 3, 1978.  The veteran 
entered a notice of disagreement with this decision that was 
received in April 1978.  The RO issued a statement of the 
case on June 6, 1978.  The veteran did not enter a 
substantive appeal within 60 days of notice of the statement 
of the case, or within one year from the April 3, 1978 notice 
of the rating decision denial of service connection; 
consequently, the April 1978 rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In February 1981, the veteran requested reopening of service 
connection for psychiatric disability.  In a letter dated 
February 19, 1981, and again in a rating decision issued 
March 26, 1981, the RO denied reopening of the claim for 
service connection for a nervous condition (shown by the 
evidence to be diagnosed paranoid schizophrenia).  The 
veteran did not enter a notice of disagreement within one 
year of notice of this decision; therefore, the March 1981 
rating decision denial of reopening of service connection for 
schizophrenia itself became a final rating decision.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Other applications or submissions by the veteran following 
the March 1981 rating decision were construed by the RO as 
claims for non-service-connected pension, rather than claims 
to reopen service connection for paranoid schizophrenia.  For 
example, in April 1982, the veteran entered another 
application for compensation or pension for a nervous 
condition.  The RO interpreted the claim as a claim for non-
service-connected pension only, and denied the pension claim 
in a June 1982 rating decision.  In July 1983, the veteran 
entered another application for compensation or pension for a 
nervous condition.  The RO apparently interpreted the 
application as a claim for non-service-connected pension 
only, denied the "claim for disability benefits" as an 
abandoned claim in a September 19, 1983 letter decision, and 
denied the claim for non-service-connected pension in a 
February 1984 rating decision that was issued on March 9, 
1984.  In May 1999, the veteran entered another application 
for compensation or pension for paranoid type schizophrenia.  
The RO interpreted the claim as a claim for non-service-
connected pension only, and granted the pension claim in a 
June 1999 rating decision that was issued on June 16, 1999.  

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Regardless of the 
actions of the RO, the Board has a legal duty to address the 
"new and material evidence" requirement.  If the Board 
finds that no new and material evidence has been submitted, 
it is bound by a statutory mandate not to consider the merits 
of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement of 38 C.F.R. § 
3.156(a) in the VA regulations implementing the notice and 
duty to assist statutes at 38 U.S.C.A. §§ 5103 and 5103A 
apply only to a claim to reopen a finally decided claim that 
was received on or after August 29, 2001.  38 C.F.R. 
§ 3.159(c).  As the veteran in this case filed his claim to 
reopen in January 2001, prior to the August 29, 2001 
effective date for regulatory change of the new and material 
evidence requirement, the changes to the definition of new 
and material evidence at 38 C.F.R. § 3.156(a) do not apply; 
the definition of new and material evidence in effect prior 
to August 29, 2001 will be applied.

For claims to reopen filed prior to August 29, 2001, new 
and material evidence means evidence not previously 
submitted to agency decision makers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the VA 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.  
Consequently, the evidence that must be considered in 
determining whether there is a basis for reopening this claim 
is that evidence added to the record since the final March 
1981 RO rating decision.

The March 1978 RO rating decision (issued in April 1978) 
found that the evidence did not show in-service complaints or 
treatment for psychiatric disability, and did not show 
continuity of symptoms after service separation, including no 
evidence that this disorder manifested within the one year 
presumptive period after service separation.  The rating 
decision denied service connection for a nervous condition, 
finding that the diagnosed paranoid schizophrenia was not 
incurred in or aggravated by service.  In the final rating 
decision issued March 26, 1981, the RO denied reopening of 
the claim for service connection for a nervous condition 
(shown by the evidence to be diagnosed paranoid 
schizophrenia), finding that the additional medical evidence 
was cumulative and not material.  

After a review of all the evidence of record, lay and 
medical, whether or not specifically mentioned in this 
decision, the Board finds that the evidence associated with 
the claims file subsequent to the March 1981 RO rating 
decision is new and, by itself or in connection with evidence 
previously assembled, is of sufficient significance that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for chronic paranoid 
schizophrenia.  The evidence of record at the time of the 
March 1981 RO rating decision included service medical 
records, VA hospital records, non-VA psychiatric hospital 
admission reports and psychiatric consultations, and lay 
statements from the veteran and his parents. 

Additional evidence associated with the veteran's claims file 
since the RO's March 1981 rating decision to deny reopening 
of service connection for a psychiatric disorder 
(schizophrenia) consists of VA examination reports and VA 
psychological medical opinion, VA and non-VA hospitalization 
reports, VA outpatient treatment records, and written 
statements and personal hearing testimony from the veteran.

The additional evidence added to the record includes a 
November 2002 VA psychological examination report with an 
opinion by the VA psychologist tending to relate the 
veteran's currently diagnosed schizophrenia symptoms to 
active duty service.  The November 2002 VA psychological 
examination report reflects a history of no psychiatric 
illness prior to service; in-service events and personal and 
emotional persecution ("milieu pressures") and loss of self 
control during Vietnam service; history of psychological 
problems after service separation that included bizarre 
delusions, nightmares, flashbacks, and auditory 
hallucinations beginning in 1972; and the opinion that it was 
at least as likely as not that the veteran's prodromal 
symptoms of schizophrenia began during Vietnam service.  This 
opinion was based on the psychologist's finding of in-service 
evidence (not necessarily service medical record evidence) of 
typical inability to communicate well, inability to control 
impulses, inability to understand the motives and actions of 
others, and inability to tolerate emotional ambiguity.  

In a December 2002 addendum to the November 2002 report, the 
VA psychologist specifically supported his medical opinion by 
explaining that the prodromal phase of schizophrenia is often 
overlooked, even by mental health professionals.  The VA 
psychologist offered the opinion that the veteran "more 
likely than not began his prodromal stage while in the 
military and endured the slow onset scenario," in which a 
patient can have psychiatric symptoms - such as oddities of 
speech and thinking, strange beliefs, social and emotional 
withdrawal, decrease in motivation and ability to experience 
pleasurable events, decrease in controls, and distorted 
perceptual experiences - but the patient becomes accustomed 
to the changes, and those around him make adjustments to the 
changes.  The VA psychologist also noted that nightmares are 
frequent in schizophrenia, that schizophrenia does not begin 
with the first time in treatment or the first time someone 
notices flagrantly psychotic episodes, but instead 
schizophrenia begins with a prodromal phase.  The VA 
examining psychologist indicated that the basis of his 
opinion included review of evidence in the claims file, and 
the veteran's reported history during service.

The additional evidence of record provides competent medical 
nexus opinion evidence tending to relate the currently 
diagnosed schizophrenia to service, which is an element of 
the claim that served as the basis for the previous denial of 
the claim for service connection for schizophrenia.  The 
Board finds that the additional evidence of record, 
especially the November 2002 (with December 2002 addendum) VA 
psychological examination report with a favorable medical 
nexus opinion by the VA psychologist, is new and material, 
and the claim for service connection for chronic paranoid 
schizophrenia is reopened.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107, 5108 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 20.1103 (2006); 38 C.F.R. 
§ 3.156(a) (2001).

Turning to the merits of the reopened claim, the Board finds 
that the evidence of record is at least in relative equipoise 
on the question of whether the veteran's currently diagnosed 
chronic paranoid schizophrenia is related to his active duty 
service.  The evidence weighing in favor of the veteran's 
claim includes the November and December 2002 VA 
psychologist's opinion that it was "more likely than not" 
that the prodromal stage of the veteran's diagnosed chronic 
paranoid schizophrenia, which was first diagnosed after 
service separation, actually began during the period of 
active military service.  Considering all the evidence of 
record, the historical basis of the VA psychologist's opinion 
is supported by evidence of record other than just the 
service medical record entries.  The lay statements and 
histories provided by the veteran reflect on his perceptions 
of in-service events, even if those in-service events are not 
substantiated sufficiently to serve as verified in-service 
stressful events.  The lay statements from the veteran and 
his parents reflect that some of the veteran's symptoms were 
observable immediately upon return from service, but the 
veteran resisted seeking psychiatric treatment until a few 
years after service separation.  The personal hearing 
testimony further reflects 


the veteran's perception of events in service.  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the criteria for service connection for chronic paranoid 
schizophrenia have been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309.


ORDER

Service connection for PTSD is denied.

New and material evidence has been received, the claim for 
service connection for chronic paranoid schizophrenia is 
reopened, and service connection for chronic paranoid 
schizophrenia is granted on the merits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


